DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2021 has been entered.
Election/Restrictions
Independent claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 12/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II, a method for manufacturing an insulating circuit substrate, is withdrawn.  Dependent claims 3-14, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-14, 16-19 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance of claims 1 and 21: 
The prior art does not teach or suggest an insulating circuit substrate comprising: a core layer formed of epoxy resin and an inorganic filler, the inorganic filler is made of Al2O3, BN or AlN, or mixture in a range of 80 vol% or more and 95 vol% or less; a skin layer having a thickness of 3um to 5um, formed of a polyimide resin and an inorganic filler formed on the core layer, the inorganic filler in the polyimide resin is in the range of 10vol% or more and 30 vol% or less, a ratio of the thickness of the skin layer to a thickness of the core layer is 0.020 to 0.071, in combination with all other features claimed.
Regarding claims 2-14 and 16-19, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Morimoto et al. (US PG. Pub. 2010/0044081) discloses a laminated body, method of manufacturing structure, substrate, and semiconductor device.
Ohigashi et al. (US PG. Pub. 2013/0105200) discloses a prepreg, wiring board, and semiconductor device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847